Citation Nr: 0948127	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  06-38 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for patellofemoral syndrome with osteoarthritis of 
the right knee.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for patellofemoral syndrome with osteoarthritis of 
the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1979 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  During the entire period on appeal, the Veteran's right 
knee patellofemoral syndrome with osteoarthritis was not 
manifested by flexion limited to 15 degrees or less, 
extension limited to any degree, objective evidence of 
recurrent subluxation or lateral instability, ankylosis, 
dislocated or removed semilunar cartilage, impairment of the 
tibia and fibula, or genu recurvatum.

2.  During the entire period on appeal, the Veteran's left 
knee patellofemoral syndrome with osteoarthritis was not 
manifested by flexion limited to 30 degrees or less, 
extension limited to any degree, objective evidence of 
recurrent subluxation or lateral instability, ankylosis, 
dislocated or removed semilunar cartilage, impairment of the 
tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
disabling for patellofemoral syndrome with osteoarthritis of 
the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5257, 
5258, 5259, 5260, 5261, 5262, 5263 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
disabling for patellofemoral syndrome with osteoarthritis of 
the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5257, 
5258, 5259, 5260, 5261, 5262, 5263 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require 
VA to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

With respect to increased rating claims, VA must provide the 
claimant with generic notice of the evidence needed to 
substantiate the claim, namely evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, and of how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran submitted his claims for a higher 
evaluation for patellofemoral syndrome with osteoarthritis of 
the right and left knees in October 2004.  The Veteran was 
notified by letter dated in November 2004 of the evidence not 
of record that was necessary to substantiate his claim for a 
higher evaluation and the Veteran's and VA's respective 
duties for obtaining evidence.  In March 2005, the RO issued 
a rating decision denying the Veteran's claims.  A letter 
dated in April 2006 notified the Veteran of how VA determines 
disability ratings and effective dates for service-connected 
disabilities.

Given the above, the Board finds that VA's duty to notify was 
not satisfied prior to the initial unfavorable decision by 
the AOJ.  Under such circumstances, the duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Instead, such notice errors may be cured by 
issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case (SOC) or supplemental statement of the case 
(SSOC), is sufficient to cure a timing defect).

The notice timing error in this case was not prejudicial to 
the Veteran because the actions taken by VA after providing 
complete notice have essentially cured the error.  Not only 
has the Veteran been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a SOC in October 2006 and an SSOC in 
November 2008 after complete notice was provided.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, 
service personnel records, VA outpatient treatment records, 
private treatment records from Dr. B.T.  In addition, the 
Veteran submitted two statements from coworkers.  He also was 
afforded VA examinations in November 2004 and November 2008.  
The Veteran contended in a statement dated in December 2008 
that the most recent VA examination was inadequate.  The 
Board has considered this assertion and, as discussed below, 
finds that the November 2008 VA examination was thorough and 
fully addressed all aspects of the Veteran's claims.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
the Board finds that all necessary development has been 
accomplished, and no further assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran seeks an evaluation in excess of 20 percent for 
patellofemoral syndrome with osteoarthritis of the right knee 
and in excess of 10 percent for patellofemoral syndrome with 
osteoarthritis of the left knee.  He argues that each knee 
disability is more severe than contemplated by its respective 
rating evaluation.

Disability evaluations are based upon VA's Schedule for 
Rating Disabilities as set forth in 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific percentage ratings for the 
disabilities.  The percentage ratings represent as far as 
practicably can be determined the average impairment in 
earning capacity due to a service-connected disability.  38 
U.S.C.A. § 1155.  The evaluation assigned is determined by 
comparing the extent to which a Veteran's service-connected 
disability impairs his ability to function under the ordinary 
conditions of daily life, as demonstrated by the Veteran's 
symptomatology, with a schedule of ratings.  Id.; 38 C.F.R. 
§ 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Examination reports must be interpreted, 
and if necessary reconciled, into a consistent picture so 
that the evaluation rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  However, any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
staged ratings are appropriate in any increased rating claim 
if distinct time periods with different ratable symptoms can 
be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability or the same 
manifestation of a disability under different diagnostic 
codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, 
however, for a Veteran to have separate and distinct 
manifestations attributable to the same injury, which would 
permit a rating under several diagnostic codes.  The critical 
element permitting the assignment of multiple ratings under 
several diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Diagnostic Codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  Evaluating the disability under several 
diagnostic codes, the Board considers the level of impairment 
of the ability to engage in ordinary activities, including 
employment, and assesses the effect of pain on those 
activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

It should be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, also is 
not dispositive of an issue.  Rather, all evidence must be 
evaluated in arriving at a percentage disability rating.  38 
C.F.R. §§ 4.2, 4.6.

The Secretary shall give the benefit of the doubt to the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran's service-connected patellofemoral syndrome with 
osteoarthritis is currently rated as 20 percent disabling 
with respect to the right knee and 10 percent disabling with 
respect to the left knee.  It is unclear how the RO 
determined that the Veteran's right knee disability warranted 
a 20 percent evaluation; however, it appears that the rating 
was based on 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5260, as well as the application of DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  With respect to the Veteran's left knee, 
the RO rated the Veteran's disability pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5003, evaluations for degenerative 
arthritis established by X-ray findings shall be rated on the 
basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
If, however, rating on this basis results in a noncompensable 
evaluation, the Veteran shall be awarded a 10 percent 
evaluation for each major joint or group of minor joints 
affected by limitation of motion, to be combined but not 
added.  Limitation of motion affecting the joint or group of 
joints must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Moreover, in the absence of any limitation of 
motion, X-ray evidence showing involvement of 2 or more major 
joints or 2 or more minor joint groups warrants a 10 percent 
evaluation, and the same with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.130, Diagnostic Code 5003.

Diagnostic Code 5260 addresses limitation of motion with 
respect to flexion.  Flexion limited to 60 degrees warrants a 
0 percent evaluation; flexion limited to 45 degrees warrants 
a 10 percent evaluation; flexion limited to 30 degrees 
warrants a 20 percent rating, and flexion limited to 15 
degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Diagnostic Code 5261 addresses 
limitation of motion with respect to extension.  Extension 
limited to 5 degrees warrants a 0 percent evaluation; 
extension limited to 10 degrees warrants a 10 percent 
evaluation; extension limited to 15 degrees warrants a 20 
percent evaluation; extension limited to 20 degrees warrants 
a 30 percent evaluation; extension limited to 30 degrees 
warrants a 40 percent evaluation; and extension limited to 45 
degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  The normal range of motion for the 
knee is from 140 degrees flexion to 0 degrees extension.  38 
C.F.R. § 4.71, Plate II.

Separate evaluations are assigned where the Veteran has both 
a limitation of flexion and a limitation of extension of the 
same knee to adequately compensate the Veteran for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Several other Diagnostic Codes are potentially applicable to 
the Veteran's patellofemoral syndrome with osteoarthritis of 
the right and left knees.  Under Diagnostic Code 5257, a 10 
percent rating is assigned for slight impairment due to 
recurrent subluxation or lateral instability of the knee.  A 
20 percent rating requires moderate impairment due to 
recurrent subluxation or lateral instability.  Severe 
impairment due to recurrent subluxation or lateral 
instability results in a 30 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

A Veteran who has instability and arthritis of the knee may 
be evaluated separately under Diagnostic Codes 5257 and 5003; 
receipt of a percentage rating under both Diagnostic Codes 
does not amount to pyramiding under 38 C.F.R. § 4.14.  
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); 
see also Esteban v. Brown, 6 Vet. App. 259 (1994).

Pursuant to Diagnostic Code 5256 for ankylosis of the knee, a 
30 percent rating is warranted for favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees.  In 
flexion between 10 and 20 degrees warrants a rating of 40 
percent, while in flexion between 20 and 45 degrees warrants 
a rating of 50 percent.  A 60 percent rating is warranted 
only for extremely unfavorable ankylosis, in flexion at an 
angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256.  Diagnostic Code 5258 provides for a 20 percent 
rating for cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5258.  A 10 percent rating 
is assigned to cartilage, semilunar, removal of, symptomatic 
under Diagnostic Code 5259.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  For impairment of the tibia and fibula, 
Diagnostic Code 5262 requires malunion with slight knee or 
ankle disability for a 10 percent rating, malunion with 
moderate knee or ankle disability for a 20 percent rating, 
and malunion marked knee or ankle disability for a 30 percent 
rating.  Nonunion of the tibia and fibula with loose motion 
requiring a brace merits a 40 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.  Finally, a 10 percent rating is 
warranted for genu recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing objectively 
demonstrated) pursuant to Diagnostic Code 5263.  38 C.F.R. § 
4.71a, Diagnostic Code 5263.

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in November 2004.  The Veteran reported 
increasing difficulty with walking, difficulty sitting down, 
and recurrent swelling of both knees.  He also reported 
intermittently recurrent sharp pains in both knees, and rated 
his pain as a 6 out of 10 for the right knee and a 4 out of 
10 for the left knee.  The Veteran indicated that the 
duration of these symptoms had increased, occasionally 
lasting for weeks at a time.  He denied any acute trauma to 
or surgery on either knee.  He stated that he did not use 
assistive devices such as braces.  Instead, he explained that 
he tries to sit down when the pain occurs and uses Tylenol as 
needed, which helps to some extent.  Upon examination, the 
examiner noted that the Veteran appeared to be in no acute 
distress.  The Veteran's flexion was 110 on the right and 135 
on the left.  His extension was 0 degrees bilaterally.  There 
was no change in these findings with repetition.  There was 
inflammation, tenderness on palpation, and some pain with 
movement on the right.  The Veteran's joints were stable 
bilaterally.  No erythema was noted with respect to either 
knee.  X-rays showed minimal osteoarthritis of the 
patellofemoral joint in both knees.  The examiner diagnosed 
the Veteran with bilateral minimal osteoarthritis in both 
knees and noted that this condition caused mild to moderate 
functional loss of range of motion on the right and minimal 
loss in range of motion on the left.

In September 2005, the Veteran was treated for a variety of 
conditions by a private physician, Dr. B.T.  With respect to 
the Veteran's bilateral knee pain, Dr. B.T. prescribed 
ibuprofen 600 mg.  Magnetic resonance imaging of both knees 
was performed in December 2005, which revealed degenerative 
changes primarily affecting the medial compartment of each 
knee.  Dr. B.T. thereafter diagnosed the Veteran with 
bilateral osteoarthritis of the knee.  In January 2006, he 
treated the Veteran with Synvisc injections, giving the 
Veteran an injection once per week per knee for three weeks.

In VA treatment notes dated in September 2007, the Veteran 
reported constant stabbing knee pain in both knees.  He rated 
his pain at the time of his appointment as a 5 out of 10.  
The Veteran indicated that movement in general, and 
specifically ambulation and jumping, exacerbated the pain.  
He stated that he tries to alleviate his pain by resting and 
by taking over the counter ibuprofen 200 mg.  Upon 
examination, the Veteran professed discomfort on medial 
distraction of both knees.  He was diagnosed with knee pain 
and prescribed Voltaren (Diclofenac) EC 50 mg.  In October 
2007, the Veteran again was seen with respect to his 
bilateral knee condition.  He complained of pain and 
stiffness in both knee joints.  The Veteran was diagnosed 
with bilateral knee arthralgia.

The Board is in receipt of statements dated in October 2008 
from two of the Veteran's coworkers.  Both coworkers stated 
that they had worked with the Veteran for four years.  S.J. 
related that during this time, she noticed the Veteran 
walking with a limp and walking slower than normal on 
occasion.  She perceived that the Veteran had difficulty 
walking and noted that he always seems to be in pain.  S.J. 
also indicated that she had witnessed the Veteran sit down to 
ease his pain.  J.S. reported his observations that the 
Veteran has come to work limping and hopping on several 
occasions.  He noted that the Veteran's knees would swell and 
go down.  J.S. also remarked that although the Veteran has 
knee braces for both knees, he still complains of pain.

In November 2008, the Veteran underwent a VA C&P examination.  
He reported intermittent pain with remissions in both knees.  
The Veteran indicated that he was able to stand for more than 
one but less than three hours and that he could walk for more 
than one quarter of a mile but less than one mile.  He denied 
any trauma to, surgery on, or hospitalization for either 
knee.  He also denied incapacitating episodes of arthritis.  
The Veteran indicated that he takes Lortab 5 mg and Etodolac 
400 mg for his knee pain.  Upon examination, no ankylosis was 
noted.  The Veteran's flexion on the right was measured at 0 
to 50 degrees with pain beginning at 45 degrees.  His flexion 
on the left was measured at 0 to 100 degrees with pain 
beginning at 95 degrees.  He had full extension with respect 
to both knees.  No additional loss of range of motion was 
found upon repetition.  The Veteran displayed pain, 
stiffness, weakness, and giving way in both knees.  However, 
there was no inflammation.  There also was no deformity, 
instability, episodes of dislocation or subluxation, episodes 
of locking, effusion, flareups of joint disease, or evidence 
of abnormal weight bearing with respect to either knee.  The 
Veteran did not have any bone loss.  X-rays revealed, and the 
Veteran was diagnosed with, mild osteoarthritis with medial 
compartment joint space loss bilaterally as well as 
patellofemoral degenerative changes on the right.  The 
examiner concluded that the Veteran's bilateral knee 
condition has significant affects on his employment, 
resulting in the Veteran being assigned different duties.  
She also concluded that the Veteran's condition prevented the 
Veteran from playing sports, moderate affects his ability to 
exercise, and mildly affects his ability to do chores, 
travel, and engage in recreational activities.

The Veteran submitted a personal statement in December 2008.  
He reported that both of his knees swell and that his right 
knee sometimes locks up.  He further reported that he walks 
with pain everyday, that this pain causes him to walk with a 
hop, and that his pain was so great on the day he wrote his 
statement that he had to walk down steps sideways one leg at 
a time.  The Veteran indicated that it is hard for him to get 
in and out of his car or go to work.  To treat his bilateral 
knee condition, the Veteran takes Lortab 7.5 mg or higher.

As noted above, the Veteran's patellofemoral syndrome with 
osteoarthritis of the right knee presumably was rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5260, as well as the application of DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In light of the evidence of record, the 
Board finds that entitlement to an evaluation in excess of 20 
percent disabling for this right knee condition is not 
warranted.  At no point during the period on appeal does the 
Veteran's right knee manifest flexion limited to 15 degrees 
or less, the criteria required to establish a rating in 
excess of 20 percent disabling pursuant to Diagnostic Code 
5260.  Rather, his flexion was limited to 110 degrees in 
November 2004 and 50 degrees in November 2008.  There was no 
additional range of motion loss due to pain, weakness, 
fatigue, incoordination, or lack of endurance following 
repetitive use during either of the time periods.

The evidence also does not show the Veteran's entitlement to 
a separate compensable evaluation for limitation of range of 
motion with respect to his patellofemoral syndrome with 
osteoarthritis of the right knee.  The Veteran was capable of 
full extension in both November 2004 and November 2008.  He 
did not experience any limitation of extension due to pain, 
weakness, fatigue, incoordination, or lack of endurance 
following repetitive use.  As such, the Veteran's right knee 
condition did not satisfy the criteria required to establish 
a separate rating pursuant to Diagnostic Code 5261 at any 
point during the period on appeal.

The Veteran's patellofemoral syndrome with osteoarthritis of 
the left knee, as noted above, was rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  With respect to this left 
knee condition, the Board finds that entitlement to an 
evaluation in excess of 10 percent disabling for limitation 
of range of motion is not warranted.  The Veteran's flexion 
in November 2004 was limited to 135 degrees, while his 
flexion in November 2008 was limited to 100 degrees.  He had 
full extension during both time periods.  As these findings 
were consistent with repetition, there was no additional 
range of motion loss due to pain, weakness, fatigue, 
incoordination, or lack of endurance.  The Veteran's left 
knee condition thus does not satisfy the criteria for a 
rating in excess of 10 percent under Diagnostic Code 5260, 
which requires flexion limited to 30 degrees or less, or 
Diagnostic Code 5261, which required extension limited to 15 
degrees or more, at any time during the period on appeal.

An evaluation in excess of 20 percent disabling for the 
Veteran's patellofemoral syndrome with osteoarthritis of the 
right knee and an evaluation in excess of 10 percent 
disabling for the Veteran's patellofemoral syndrome with 
osteoarthritis of the left knee also is not warranted under 
any alternative Diagnostic Code.  The evidence of record does 
not show the presence of ankylosis in either knee, rendering 
Diagnostic Code 5256 inapplicable.

Further, a separate compensable evaluation for the Veteran's 
bilateral knee condition is not warranted under any 
Diagnostic Code.  The Veteran's VA C&P examinations in 
November 2004 and November 2008 revealed no lateral 
instability or episodes of recurrent subluxation.  
Accordingly, no separate compensable evaluation is merited 
under Diagnostic Code 5257.  Diagnostic Codes 5258 and 5259 
also are inapplicable, as there is no evidence that cartilage 
in the Veteran's right or left knee has been removed or 
dislocated.  No basis for a separate compensable evaluation 
pursuant to Diagnostic Code 5262 exists because there is no 
finding of impairment of the tibia and fibula of either leg.  
Finally, consideration of Diagnostic Code 5263 is 
inappropriate since the Veteran has not been diagnosed with 
genu recurvatum.

The Board acknowledges the Veteran's assertion that he 
experiences a great deal of impairment as a result of his 
bilateral knee condition.  Specifically, the Veteran has 
reported difficulty walking, sitting down, getting into and 
out of his car, and negotiating stairs due the pain his 
condition causes him.  He also has reported swelling in both 
knees and occasional instances in which his right knee locks 
up.  The Veteran, as a lay person, is competent to provide 
such evidence of how his bilateral knee condition affects his 
everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994) (finding lay testimony competent when it concerns 
features or symptoms of injury or illness).  Further, this 
evidence is corroborated by the statements of two of the 
Veteran's coworkers, each of whom attests to the Veteran's 
symptoms.  While the Board finds the Veteran's reports and 
the two statements of his coworkers credible, they do not 
warrant evaluations in excess of 20 percent disabling for the 
Veteran's patellofemoral syndrome with osteoarthritis of the 
right knee or 10 percent disabling for the same condition of 
the Veteran's left knee.  The symptoms described by the 
Veteran and his coworkers have been considered in the above 
Diagnostic Code analysis and do not warrant any further 
compensable evaluation thereunder.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 to 5263.

Given the Board's findings that the Veteran's patellofemoral 
syndrome with osteoarthritis of the right knee has 
continuously been 20 percent disabling and his patellofemoral 
syndrome with osteoarthritis of the left knee has 
continuously been 10 percent disabling, staged ratings are 
not warranted in the present case.  As the preponderance of 
the evidence is against the Veteran's claim for higher 
evaluations for any portion of the period on appeal, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above determination continuing the Veteran's 20 percent 
evaluation for patellofemoral syndrome with osteoarthritis of 
the right knee and 10 percent evaluation for patellofemoral 
syndrome with osteoarthritis of the left knee is based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities.  The Board notes that there is no 
indication that the Veteran's bilateral knee condition 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of a compensable evaluation on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b).  Despite the 
request of the Veteran's representative for extraschedular 
consideration in an informal hearing presentation dated in 
November 2009, neither the Veteran nor his representative has 
identified any compelling exceptional or unusual disability 
factors.  The evidence of record also does not suggest any 
such factors.

In this regard, the Board acknowledges that there is a 
showing that the Veteran's bilateral patellofemoral syndrome 
with osteoarthritis of the knee interferes with employment.  
The record indicates that the Veteran is a boot camp 
instructor.  The Veteran noted in his December 2008 statement 
that it is hard for him to go to work due to his knee pain.  
While there is no evidence that the Veteran has missed any 
work, the Veteran has explained, both to the VA C&P examiner 
in November 2004 and his coworker J.S., who submitted a 
statement dated in October 2008, that he cannot afford to 
take any time off.  Instead, he states that he sometimes is 
assigned different, less physically demanding duties such as 
telephone watch.  These findings are consistent with the 
Veteran's November 2007 VA C&P examination, in which the 
examiner concluded that the Veteran's bilateral 
patellofemoral syndrome with osteoarthritis of the knee had 
significant effects on his employment.

Despite this conclusion, the Board finds that the Schedule 
for Rating Disabilities contemplates the industrial 
impairment resulting from the Veteran's service-connected 
patellofemoral syndrome with osteoarthritis of the right and 
left knees.  The manifestations of this bilateral knee 
condition are addressed by the regular schedular rating 
criteria as discussed above.  Indeed, the Veteran and his 
representative have not presented any evidence indicating 
that the Veteran's patellofemoral syndrome with 
osteoarthritis of both knees is so unique as to render 
impractical the application of the regular schedular 
criteria.  The evidence of record also does not reveal that 
the Veteran's bilateral knee condition requires frequent 
periods of hospitalization.  In the absence of evidence of 
any exceptional or unusual disability factors, the criteria 
for submission for assignment of an extraschedular rating are 
not met.  Remanding this claim to the RO for referral to and 
assignment of an extraschedular rating by the Under Secretary 
for Benefits or Director of the Compensation and Pension 
Service thus is not warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 20 percent 
disabling for patellofemoral syndrome with osteoarthritis of 
the right knee is denied.

Entitlement to an evaluation in excess of 10 percent 
disabling for patellofemoral syndrome with osteoarthritis of 
the left knee is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


